DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allaman et al (US 2008/0241404 A1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1- 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allaman et al (US 2008/0241404 A1).
For claim 1, Allaman et al. teach a three-dimensional (3D) printer system realizing a method of additive manufacture, comprising: 
a powder feed system to feed build material to a build container for building a 3D object via a 3D printing process (Fig 1, item 3,15); a selective solidification module to form a 3D object from the build material in the build container (claims) ([0056][0094]-[0096]); a vibrator unit coupled to the build container ([0096]), moreover, after forming the 3D object is contained within a cake comprising the 3D object and partially fused excess build material (inherent); and a controller ([0084]) to control the vibrator unit during a preprogrammed build material removal process to deliver a vibration to the build 
It is noted that even if one disagrees to the 102(a)(1) rejection as discussed above, alternatively, there is sufficient suggestion or motivation provided by Allaman et al  vibrating the build chamber to remove the unused material  (see [0096] Allaman et al.), thus one skill in the art would optimize the frequency to remove the unused powder without damaging the product formed. 
The features of the dependent claims 2, 3, 12, concerning applying a vibration frequency that is swept across a predetermined range of frequencies over a predetermined sweep interval at a sweep rate, and the controller activating the powder removal unit during the preprogrammed build material removal process to reclaim excess build material loosened by the vibration, would have been obvious over Allaman et al ([0006]- [0115]).
The features of dependent claims 4-7, 9-11, 14, 15, concerning a cake vibration frequency that is swept from a predetermined start frequency to a predetermined stop frequency, wherein the start frequency is higher than the stop frequency, held vibration at the predetermined stop frequency, and vibrating frequencies at fixed vibration frequencies and at a spectrum of random noise frequencies, are obvious for a skilled person, since these characteristics depend on the choice of type and amount of excess material to be removed. Thus, the inventions of dependent claims 4-7, 9-11, 14, 15 are also found obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2020/0166482 A1; US 2016/0318253 A1; US 2017/0297303 A1; US 2017/0072646 A1 are all pertaining to 3D printing and vibration and US 10,967,577 B2 pertains to powder system and recycler; US 2004/0084814 A1 pertains to removal system for three-dimensional object fabricator; US 10,406,751 B2 automated de-powdering with level based nesting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743